                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CHRISTOPHER LEE BREWER                                                                 PLAINTIFF
ADC #552546

v.                               Case No. 4:19-cv-00763-LPR


FAULKNER COUNTY DETENTION CENTER, et al.                                           DEFENDANTS


                                          JUDGMENT

      Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Christopher Lee Brewer’s Complaint is DISMISSED.

      IT IS SO ADJUDGED this 5th day of February 2020.


                                                           Lee P. Rudofsky
                                                           UNITED STATES DISTRICT JUDGE
